DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .






Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 18, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.









Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-9 and 11-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Amer et al. (US 2019/0304157 A1).
As to claim 1, Amer discloses a non-transitory computer-readable medium carrying one or more sequences of instructions [Paragraph 0016], wherein execution of the one or more sequences of instructions by one or more processors causes the one or more processors to perform the steps of: retrieving from a computer-readable medium [Paragraph 0202] first data [Textual description 101A-V on FIG. 1D] that indicates text for a first one or more portions of a story [Language parser 107 detects input in the form of textual descriptions 102 of a story. Paragraph 0037]; 
receiving second data [Textual description 101A-T on FIG. 1D] that indicates text for a cued subset of a next portion of the story [Input 104 may represent commands or story descriptions (or portions thereof) typed on a keyboard associated with a computer-based 
generating third data [101A-G on FIG. 1D] that indicates full text for the next portion of the story based on the first data and the second data and a neural network trained [Machine Learning module 109 on FIG. 1A, module 109 combines CNNs and RNNs neural networks] with first training data that indicates text for a second one or more portions of a different second story [Predict a data structure] and second training data [Textual data 101A-T on FIG. 1D] that indicates text for a subset of text for an immediately following portion of the second story and third training data [Data 101A-G on FIG. 1D] that indicates full text for the immediately following portion of the second story [Paragraphs 0035, 0038-0039, 0045-0046, 0051]; and 
concatenating the third data to the first data and writing to the computer-readable medium [Animation 180 may be used in the context of a mixed-initiative system relating to interactive storytelling. In such a system, one or more humans communicate with AI agents (corresponding to computing system 101 and/or animation generator 161) to generate animated movies to tell a story. Paragraph 0046]. 

As to claim 2, Amer discloses the non-transitory computer readable medium as recited in claim 1, wherein the text for the cued subset is received from a human user [Paragraph 0046]. 

As to claim 3, Amer discloses the non-transitory computer readable medium as recited in claim 1, wherein the first data for a next iteration of the method is set equal to the output data [Paragraph 0045]. 

 In some examples, techniques in accordance with one or more aspects of the present disclosure combine those approaches with supplemental structural information, such as sentence length in a textual description of a scene. Paragraph 0063]. 

As to claim 6, Amer discloses an apparatus [Computing system 310 on FIG. 3] comprising: 
at least one processor [Processor 313 on FIG. 3]; and 
at least one memory [Storage data 320 on FIG. 3] including one or more sequences of instructions, the at least one memory and the one or more sequences of instructions configured to, with the at least one processor [Paragraph 0116], cause the apparatus to perform at least the following, see claim1’s rejection above for the rest of the limitations.

As to claim 7, see claim 2’s rejection above.

As to claim 8, see claim 3’s rejection above.

As to claim 9, see claim 4’s rejection above.


. Paragraph 0032], comprising: training automatically on a processor [Processor 313 on FIG. 3] a neural network [Machine learning module 109 on FIG. 1] with first training data [101A-V on FIG. 1D] that indicates text for a one or more portions of a training story and second training data [101A-T on FIG. 1D] that indicates text for a subset of text for an immediately following portion of the training story and third training data [101A-G on FIG. 1] that indicates full text for the immediately following portion of the training story [Paragraphs 0086-0087]. See claim 1’s rejections above for the rest of the limitations.

As to claim 12, see claim 2’s rejection above.

As to claim 13, see claim 3’s rejection above.

As to claim 14, see claim 4’s rejection above.
 




Allowable Subject Matter
Claims 5, 10 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD GAUTHIER whose telephone number is (571)272-7539. The examiner can normally be reached 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD GAUTHIER/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
March 11, 2022